  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA              )
                                      )        CRIMINAL ACTION NO.
        v.                            )          2:18cr284-MHT
                                      )               (WO)
REGINALD MCCOY                        )

                          OPINION AND ORDER

    This      case   is   before      the    court   on    a   motion     to

continue filed by defendant Reginald McCoy.                          For the

reasons set forth below, the court finds that trial for

this action, now set for December 3, 2018, should be

continued      pursuant        to    18     U.S.C.   § 3161(h)(7)         to

February 4, 2019.

    While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is   limited     by   the    requirements        of   the    Speedy

Trial Act, 18 U.S.C. § 3161.              The Act provides in part:

             “In any case in which a plea of not
             guilty is entered, the trial of a
             defendant charged in an information or
             indictment with the commission of an
             offense shall commence within seventy
             days from the filing date (and making
          public)   of    the   information   or
          indictment, or from the date the
          defendant   has   appeared  before   a
          judicial officer of the court in which
          such charge is pending, whichever date
          last occurs.”

§ 3161(c)(1).     The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”     18 U.S.C. § 3161(h)(7)(A).        In granting such a

continuance,     the    court    may   consider,      among     other

factors, whether the failure to grant the continuance

“would be likely to . . . result in a miscarriage of

justice,”    § 3161(h)(7)(B)(i),       or   “would   deny     counsel

for the defendant or the attorney for the Government

the     reasonable       time    necessary      for       effective

preparation, taking into account the exercise of due

diligence.”     § 3161(h)(7)(B)(iv).

      The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and McCoy in a speedy trial.

Current   defense      counsel   was   appointed     to   represent

                                 2
McCoy on November 15, 2018.                He represents that he

needs additional time to review all relevant discovery,

interview potential witnesses, and prepare for trial.

He also states that counsel for the government does not

object to a continuance of the trial date.                     The court

concludes     that   a   continuance       is   warranted       to   allow

McCoy’s counsel a reasonable amount of time to prepare

fully   and    effectively     for    trial      or     an   alternative

resolution to this case.

                                     ***

      Accordingly, it is ORDERED as follows:

      (1) Defendant Reginald McCoy’s motion to continue

(doc. no. 27) is granted.

      (2)   The   jury   selection    and       trial    for   defendant

McCoy, now set for December 3, 2018, are reset for

February 4, 2019, at 10:00 a.m., in Courtroom 2FMJ of

the   Frank    M.    Johnson   Jr.    United      States       Courthouse

Complex, One Church Street, Montgomery, Alabama.

      DONE, this the 20th day of November, 2018.

                                   /s/ Myron H. Thompson____
                                UNITED STATES DISTRICT JUDGE

                                 3
